Ethridge, J.
(dissenting).
I cannot bring my mind to agree to the proposition that the first suit was a bar to the second where the declaration was not amended after the death of the deceased who had prior to his death instituted a suit for his own injuries.
Section 501, Hemingway’s Code (section 721, Code of 1906), provides two distinct rights of action for wrongful death, the first being the right of the deceased for the injuries to himself, and the second being for the injuries to the wife and children as such resulting from the wrongful death. The deceased of course had a. right to sue for injuries to himself during his lifetime, and his right of action accrued on being injured, but the right of the wife and of the children does not accrue under the statute at all until death results from the injuries. Therefore where a suit has been brought by a deceased in his lifetime that suit can only cover injuries resulting to him, and does not include the injuries resulting to the wife or children. The rights are separate, and but for the statute providing that they all might be brought in one suit separate suits would have to be maintained.
*349We have two statutes bearing on the right of the executors or administrators to bring suits for injuries affecting the decedent. Section 1758, Hemingway’s Code (section 2091, Code of 1906), provides that executors, administrators, and temporary administrators may commence and prosecute any personal action whatever, at law or in equity, which the testator or intestate might have commenced and prosecuted. And they shall also be liable to be sued in any court in any personal action which might have been maintained against the deceased. This statute gives the executor or administrator the right to prosecute any personal action which the testator had a right to institute or prosecute during his lifetime. Section 1760, Hemingway’s Code (section 2093, Code of 1906), provides that, when either of the parties to' any personal action shall die before final judgment, the executor or administrator of such deceased party may prosecute or defend such action. These sections were construed by this court in Hamel v. Southern Ry. Co., 108 Miss. 172, 66 So. 426, 809, and it was pointed out in that case that the one section applied to rights for which suit had not been instituted during the lifetime of the injured person, and that the other referred to the revival of suits already instituted by the administrator, and it was there held that the former suit for injuries to the deceased was not a bar to the right of the widow and children to bring an action for their loss resulting from the injuries through the death of the deceased, and that their rights as widow and children did not accrue until death intervened. ■ The statutes contemplate that a suit already instituted may be continued by the administrator, and it does not require him to amend the pleadings so as to embrace new rights of action which have accrued since the institution of the original suit to other parties. I have always understood that rights involved in the suit were determined as they existed at the time of the filing of the suit, and that the suit would adjudicate nothing one way or the other that was not an existing cause *350of action at the time of the original suit. It is true that if no original suit had been instituted under the present statute _ the administrator could have sued and should have sued for the injuries to all of the parties, but the statute (section 501, Hemingway’s Code; section 721, Code of 1906), also gives the widow and children a right of action, but they could not as widow and children prosecute the action already instituted; only the administrator could prosecute that. The construction , given the statute in the present case takes this right clearly given to the widow and children by section 721, Code of 1906, from them, and places it entirely in the hands of the administrator. I do not think the statute should be so construed. It plainly gives the widow and children the right to institute and prosecute the suit, which of course means that they have a right to control the litigation, which is a valuable right, but under the present construction, if the deceased in his lifetime instituted a suit for a personal injury, but not contemplating that it would result in death, and dies pending suit, the right of the wife and children to bring suit is taken from them. The injury to the wife and children was not declared on the first suit, nor could it have been declared on at the time suit was instituted. It therefore does not bar, in my judgment, the right of the wife and children to institute the present suit. The right of the husband and wife to maintain separate suits for the same injury to either flowing to them separately was distinctly recognized in Brahan v. Meridian Light & Railway Co., 121 Miss. 269, 83 So. 467, decided by this Court en Banc. I do not think the present case presents any necessity for departing from our own policy to get in line with that of the federal courts for any uniformity of law because the actions arise under different statutes, and this court is bound in construing the federal Employers’ Liability Act by the decisions of the federal court, and there can be no diversity of construction of that act. On the other hand federal courts are bound by the construction of the state courts of the *351state statutes and the rights of action flowing from them; and there can be no diversity of decision for that reason. Our statutes ought to be given that construction which will give effect to the legislative intention, and in doing so we should be governed by the language of the statute, and not by rules announced by the federal court in construing entirely different statutes.